As filed with the U.S. Securities and Exchange Commission on October 1, 2014 File No.333-196912 File No.811-22977 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.1 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.2 [X] Source ETF Trust (Exact Name of Registrant as Specified in Charter) 125 Park Avenue 25th Floor New York, New York 10017 (Address of Principal Executive Offices) (Zip Code) (212) 520-1673 (Registrant’s Telephone Number, including Area Code) Corporation Service Company 2711 Centreville Road Suite 400 New Castle County Wilmington, Delaware 19808 (Name and Address of Agent for Service) Copies to: Adrian Mulryan Source ETF Trust 125 Park Avenue 25th Floor New York, New York 10017 Christopher D. Menconi Bingham McCutchen LLP 2treet NW Washington, DC 20006 It is proposed that this filing will become effective (check appropriate box): [X] Immediately upon filing pursuant to paragraph (b) of Rule 485 [] On (date) pursuant to paragraph (b) of Rule 485 [] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [] On (date) pursuant to paragraph (a)(1) of Rule 485 [] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [] On (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 1 relates to shares of the Source EURO STOXX 50 ETF (the “Fund”), a separate series of Source ETF Trust. The purpose of this filing is to file risk/return summary information for the Fund in interactive data format. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused the Post-Effective Amendment No.1 to Registration Statement 333-196912 to be signed on its behalf by the undersigned, duly authorized, in the City of Edmond, State of Oklahoma on this 1st day of October, 2014. Source ETF Trust /s/ J. Garrett Stevens J. Garrett Stevens President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to the Registration Statement has been signed below by the following persons in the capacity and on the date indicated. Signature Title Date President and Principal October 1, 2014 J. Garrett Stevens Executive Officer Treasurer and Principal October 1, 2014 Christopher Roleke Financial Officer * Trustee and Chairman October 1, 2014 Charles Edward Crossley Hood of the Board * Trustee October 1, 2014 Timothy J. Jacoby * Trustee October 1, 2014 David M. Mahle * Trustee October 1, 2014 Mark A. Zurack * Trustee October 1, 2014 Kurt J. Wolfgruber * Trustee October 1, 2014 Gary Buxton * Trustee October 1, 2014 Peter Thompson * J. Garrett Stevens *Attorney-in-Fact, pursuant to power of attorney. EXHIBIT INDEX Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxomony Extension Presentation Linkbase
